El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Tenemos ante nuestra consideración la interpretación que debe dársele a la palabra “unmarried”, según aparece en el artículo 261 del Código Penal, y que dispone lo siguiente:
"Art. 261. Toda persona que bajo promesa de matrimonio, se-dujere a una mujer soltera, hasta entonces reputada por pura, y tuviere comercio carnal con ella, incurrirá en pena de presidio por un término máximo de cinco años, o multa máxima de cinco mil dollars, o en ambas penas, a discreción del tribunal.”
Y en inglés es como sigue:
“Section 261. Every person who, under promise of marriage, seduces and has sexual intercourse with an unmarried female of previous chaste character, is punishable by imprisonment in the penitentiary for no.t more than five year's, or by a fine of not more than five thousand dollars, or by both such fine and imprisonment.”
*233Este artículo vino hasta nosotros indirectamente de California, Estado" que aparentemente lo tomó de Nueva York. El mismo fué adoptado en Puerto Rico en 1902 y aunque la versión española fué aprobada al mismo tiempo, de confor-midad con las conocidas reglas de interpretación si hay al-gún conflicto entre las dos versiones debe prevalecer el texto inglés.
En la acusación se decía que Cándido A. Martínez, en la ciudad de Caguas, que forma parte del Distrito Judicial de Humacao, ilegalmente sedujo bajo promesa de matrimo-nio a Elsie Márquez, una mujer no casada, o sea, divorciada, de previo carácter casto, teniendo con ella actos carnales. El acusado presentó una excepción perentoria a la acusa-ción, que fué declarada con lugar por la Corte de Distrito de Humacao.
Ha habido muchas discusiones en los libros respecto a si una divorciada o una viuda eran de previo carácter casto, según la palabra “casto” se usa en el estatuto, pero entendemos que la mejor opinión es que una mujer en tal estado debe considerarse como que es de previo carácter casto. Así lo hemos resuelto en los casos de El Pueblo v. Santos, 8 D.P.R. 366, y El Pueblo v. Millán, 27 D.P.R. 862.
No obstante, numerosas cortes han resuelto lo contrario. En el caso de Bray v. United States, 39 Appeal Cases District of Columbia 607, en opinión emitida por el Juez Sr. Shepard, la corte dijo:
“La primera excepción tomada se refiere a la instrucción dada por la corte respecto a lo que significa ‘previo carácter casto.’ La corte instruyó al jurado al efecto de que lo que se quiere decir es cas-tidad física de hecho. La cojitención del acusado es que significa cas-tidad moral, castidad de mente y de pensamiento. Por el gran peso de las autoridades en la interpretación de estatutos similares, la vir-ginidad es la piedra de toque. Esto constituye una norma (test) directa y segura, mientras que la prueba de castidad moral o mental es metafísica, especulativa e impracticable.”
La corte entonces cita casos de Minnesota, Indiana, Ca*234lifornia, Virginia, Carolina del Norte, Georgia, Mississippi,. Missouri y Nueva York.
El apelado también cita un caso de Texas como que se inclina hacia la misma dirección. Barnes v. State, 37 Tex. App. 320, 39 S.W. 684.
 Aunque no tenemos la intención de abandonar la jurisprudencia sentada por los casos de esta corte, se demostrará que la actitud adoptada por varias cortes al insistir en la prueba de virginidad tiene alguna relación con la interpretación que se le debe dar a la palabra “unmarried Con respecto al significado de la palabra “unmarried” por sí sola, los abogados de ambas partes prácticamente han agotado la jurisprudencia. Aunque hay algunos indicios délo contrario, se admite prácticamente que la palabra “'unmarried” en su uso corriente significa una persona que nunca ha contraído matrimonio.
En la página 837 del tomo 39 de Cyc encontramos lo si-guiente: “En su significado original y ordinario, que nunca ha contraído matrimonio.” En las notas se citan casos de. Illinois, Virginia, Nueva Jersey e Inglaterra y Canadá. En. el caso de Kirk v. Long, 7 U.C.C.P. 363, 365 (Canadá), ci-tado en Cyc, se dijo que “el término unmarried female sig-nifica claramente una mujer que no ha contraído matrimonio, o en estado de soltería, y no es aplicable a una mujer que ha estado casada y se ha divorciado.” En una nota al caso de Bradshaw v. Jones, 76 A.S.R. 655, se cita el de Kirk v. Long, supra, así como el de Anderson v. Rannie, 12 U.C.C.P. 536, este último al efecto de que una viuda no está incluida dentro del estatuto. Según la nota al caso de State v. Wallace, L.R.A.. 1916-D 459, en adición al caso de Kirk v. Long, supra, de acuerdo con el caso de Cambridge v. Sutherland (1914), 20 D.L.R. 832 (Canadá), una viuda no puede ini-ciar una acción por su propia seducción basándose en un estatuto que le da tal derecho a una mujer soltera. En el caso de Jennings v. Commonwealth, 21 L.R.A. (N.S.) 265, se dijo: “Se ha aceptado que, en su sentido corriente y pri-*235maño, la palabra ‘unmarried’ significa ‘que nunca fia con-traído matrimonio.’ ” Este significado primario se acepta en el caso de People v. Weinstock, supra, que se analizará luego en este memorándum. La obra Words and Phrases Judicially Defined ordena algunos de los casos y la genera-lidad de las citas son al efecto de que el significado ordina-rio y principal de la palabra es “que nunca ha contraído matrimonio,” a'pesar de que ligeras circunstancias pueden dar a dicha palabra su otro significado de no tener esposo o esposa de momento. Webster’s International Dictionary no cita directamente la palabra excepto para decir “Véase ‘un’ significando ‘not married.’ ” El Century Dictionary dice: “no casado, soltero. Comúnmente la palabra significa que la persona a quien se aplica nunca ha contraído matri-monio ; pero puede aplicársele a una viuda o viudo y posi-blemente a una persona divorciada. ’ ’ La antigua American & English Encyclopaedia of Law dice: “El término frecuen-temente se halla en escrituras de fideicomiso (deeds of trust) y testamentos y ha sido objeto de interpretación judicial. Su principal significado es, que nunca ha contraído matrimonio. Pero el término tiene un significado flexible y sin duda li-geras circunstancias serán suficientes para dar a la palabra su otro significado de ‘persona que no tenga esposo o esposa en el momento en cuestión. ’ ” El mismo contexto se hallará en la Segunda Edición de la American & English Encyclo-paedia of Law. Según estas autoridades, que son en su ma-yoría casos civiles, se sostiene generalmente que una viuda o divorciada no están incluidas dentro del significado de la palabra “unmarried.” Circunstancias muy leves pueden ha-cer que las cortes incluyan bajo la definición de “unmarried” a las viudas y divorciadas. Esto ha ocurrido frecuente-mente cuando un hombre deja algunos bienes a sus hijas solteras o a sus hermanas solteras.
En el campo de los estatutos penales las decisiones no son tan numerosas. El caso más antiguo fué el de Jennings v. Commonwealth, 21 L.R.A. (N.S.) 265. En dicho caso se *236resolvió claramente que la palabra “unmarried” no era apli-cable a una divorciada. En sentido contrario se pronuncian los casos de People v. Weinstock, 140 N.Y. Sup. 453; Slate v. Wallace, (Ore.), 154 Pac. 430, L.R.A. 1916-D 457; State v. Eddy, 167 N.W. 392.
Examinando el caso de Jennings, supra, debemos decir que el ratio decidendi incluye la idea de que la mujer sedu-cida debe ser virgen. Por otra parte, si bien el caso de Wallace, supra, trata de bacer distinción del caso de Jennings, su razonamiento se basa en el probable espíritu bené-fico del estatuto. No se discute el significado de la palabra. Igualmente, el caso de Eddy, supra, en el cual se cita el de Wemstock, tampoco discute el significado de la palabra. California probablemente resolvería al igual que lo hizo Virginia, ya que tiene el mismo concepto del virgo, intacta. No nos satisface del todo el razonamiento de ninguna de estas decisiones, como tampoco nos satisface el caso de People v. Weinstock. Convenimos con el juez que escribió la opinión en el caso de People v. Wemstock en que los estatutos pe-nales no deben interpretarse demasiado estrictamente. No obstante, desde que se dictó la opinión en el caso de United States v. Wiltberger, 5 Wheaton 76, y antes, la idea ha sido que a los estatutos penales debe dárseles una interpreta-ción estricta. En dicho caso el Juez Presidente Sr. Marshall dijo:
. La intención de la legislatura debe desprenderse de las pa-labras usadas. Cuando no bay ambigüedad en las palabras, no bay lugar a interpretación. El caso debe ser muy fuerte en verdad para justificar que una corte se desvía del significado claro de las palabras, especialmente en un estatuto penal, en busca de una inten-ción no sugerida por las mismas palabras del estatuto. Para deter-minar si un caso cae dentro de la intención de un estatuto, su len-guaje debe autorizarnos para decirlo así. Sería en verdad m.uy pe-ligroso extender el principio de que un caso que cae dentro de la razón o mal de un estatuto está comprendido en sus disposiciones, al extremo de castigar un delito que no se fija en el estatuto, por ser igualmente atroz o de naturaleza similar a los enumerados en el mismo.”
*237En el caso de People v. Nelson, 153 N.Y. 90, 60 A.S.R. 592, 46 N.E. 1040, que fné un caso de seducción bajo pro-mesa de matrimonio, la corte dijo que los estatutos penales deben ser interpretados estrictamente y que no podían ex-tenderse a casos que no estuvieran cubiertos claramente por los mismos. Este caso es de significación porque fue citado en el de People v. Weinstock, supra. Aunque el juez que emitió la opinión en el caso de Weinstock no parece estar enterado de la fuerza del de Nelson, podríamos basar nues-tra decisión enteramente en el fundamento de que como el significado corriente de la palabra “unmarried” no incluía a las viudas y divorciadas, un acusado tiene derecho al bene-ficio que surgiera por haber dejado la legislatura de hacer que su lenguaje fuera más definido. El mal a que se lle-garía no debería desempeñar un papel importante a menos que la intención del estatuto sea , clara.
Podría decirse que éste es también el principal razona-miento del caso de Jennings, supra. El apelante ha con-'fiado mucho en la decisión del caso de People v. Weinstock. .No es esa la opinión de una corte de apelaciones, ni mucho menos de la corte de última instancia del Estado de Nueva York. La corte examina un gran número de autoridades y cita decisiones del Estado de Nueva York y de otros esta-dos en que la palabra “unmarried” se ha extendido hasta incluir las viudas, y entonces dice:
“La División ele Apelaciones de la Corte Suprema en Ex parte Oakley, 67 App. Div. 493, etc., al discutir el caso de Dalrymply v. Hall, 16 Ch. Div. 717, citó un sumario de dicho caso al efecto de que en ausencia del contexto que demuestre una intención contraria, la palabra ‘unmarried’ debe interpretarse de acuerdo con su significado original y primario como que quiere decir 'que nunca ha contraído matrimonio,’ y, por consiguiente, que el legado a los hijos de B no surtía efecto por ser éste viudo. Dicho caso, sin embargo, es igual-mente una autoridad en el sentido de que cuando el contexto de-muestra una intención distinta, la palabra ‘unmarried’ no debe de-finirse como ‘persona que nunca ha contraído matrimonio.’ ”
Hemos leído muy cuidadosamente el caso de People v. *238Wemstock, y no vemos qué pudo haber en el estatuto de Nueva York que indujera al Juez Fresehi a hallar palabras en el contexto que extendieran el significado primordial de la palabra “unmarried.” El estatuto de Nueva York es casi palabra por palabra igual al de Puerto Eico. Supongamos, sin embargo, que nunca se hubiesen resuelto casos como el de United States v. Wiltberger, y que meramente tuviéramos ante nuestra consideración el hecho de que varias cortes han interpretado en forma distinta el significado de la palabra “unmarried.” Entonces nos confrontaríamos con un caso en que una palabra ha sido usada con ambigüedad en el es-tatuto. ¿Tenemos algún medio de averiguar lo que la legis-latura quiso decir al usar las palabras “unmarried female”¶
Los artículos 58 y 59 del Código de Enjuiciamiento Civil dicen así:
“Art. 58. Una mujer soltera puede deducir, como demandante, una acción por haber sido seducida, y para obtener por medio de dicha acción el importe de los daños pecuniarios o ejemplares que se decretasen a su favor.
“Art. 59. Un padre, o si éste hubiese muerto o abandonado a su familia, la madre, podrá deducir una acción como demandante por la seducción do una hija que no hubiese llegado a su mayoría de edad al ocurrir la seducción, y asimismo podrá el tutor dedu-cirla por la seducción de una pupila menor de edad al ocurrir la seducción, aunque la hija o pupila no viviese con el demandante, ni estuviese a su servicio al tiempo de la seducción o después de ella, ni mediare pérdida de servicios.”
El artículo 59 da a entender que la Legislatura tenía en mente en casos de seducción, a mujeres que nunca habían contraído matrimonio.
Más importante que esto, sin embargo, es la cuestión de la interpretación contemporánea según lo expresan las má-ximas Optima est legum iníerpres consuetudo, 25 E.C.L. 1(542; Contemporánea expositio est optima et fortissima in lege, 12 C.J. 1313. Cuando se han usado las palabras “unmarried female” en los códigos de Puerto Eico, han sido traducidas invariablemente como “mujer soltera.” Esto es *239•cierto no sólo en cnanto al artículo 261 que estamos discu-tiendo, sino también en cuanto al 260. Desde luego, el ar-tículo 260 habla específicamente de personas menores de 21 ■años. Este artículo se refiere a toda persona que por medio de amaños indujere o engañare a una mujer soltera a entrar en alguna casa de lenocinio, etc. Nos imaginamos que nadie discutiría que este artículo debe aplicarse a viudas y divor-ciadas menores de 21 años de edad. El artículo 56 del Có-digo de Enjuiciamiento Civil citado más arriba ha sido tra-ducido en forma similar.
Cuando se aprobaron en 1902 ó 1904 estos códigos, la Legislatura de Puerto Eico se componía por lo menos de una cámara en que se llevaban a cabo los procedimientos ente-ramente en castellano. Cuando se presentó el proyecto de ley para su adopción, hallaron los legisladores únicamente la palabra “soltera” en el estatuto y la mente de por lo menos una gran parte de los legisladores estuvo fija en dicha pa-labra “soltera.” No tenemos aquí, como lo tiene ahora el° Estado de Louisiana, un estatuto que haga que el inglés sea el idioma legal, y tampoco lo teníamos al tiempo en que es-tos estatutos fueron aprobados.
El apelado también nos ha presentado una enmienda al artículo 250 del Código de Enjuiciamiento Criminal, apro-bada en 1909, que dispone:
“Art. 250. — En juicio por el delito de promover o intentar la promoción de un aborto, o por contribuir o ayudar en su perpetra-ción, por seducir con engaño, corromper por medio de halago o apo-derarse de una mujer soltera, menor de veinte y cinco años, hasta entonces reputada por casta, con objeto de prostituirla, o contribuir y ayudar a ese fin, o en juicio por el delito de seducción bajo pro-mesa de matrimonio, o por violación, el acusado no podrá ser decla-rado convicto por la declaración de la mujer agraviada, a menos que su declaración se corrobore con otras pruebas.”
Esta fué una enmienda presentada en español y demues-tra la comprensión legislativa.
El caso de El Pueblo v. Martínes, 13 D.P.R. 248, fué un *240caso de seducción bajo promesa de matrimonio. En el curso' de la opinión confirmando la sentencia de la corte inferior, este tribunal, por voz del Juez McLeary, dijo:
“As far as concerns the proposition designated by the letter ‘D’ we may say that all women are born single and the law presumes that a status once established continues until there is some proof presented of a change therein. Then if the injured female was married it devolved on the defendant to prove the fact.” (Princi-pio que no 'se siguió en un caso posterior.) “But all the circumstances go to prove the singleness of the injured woman.”
“Singleness” es una palabra inconsistente con la idea de casada o divorciada. Esta opinión también da alguna luz, en la interpretación que debe dársele al lenguaje usado.
El caso de Cohens v. Virginia, 6 Wheaton 264, dió én-fasis a la interpretación contemporánea. Sin embargo, he-mos sido impresionados por el lenguaje usado por la Corte Suprema del Estado de Pennsylvania en el caso de Comomonwealth v. Paine, 207 Pa. State 245, 56 Atl. 317. La corte dijo:
“. . . . Pero en caso de legislación dudosa, debido bien a am-bigüedad de la expresión de una sola ley o a la obscuridad o inconsis-tencia que surge de varias leyes sobre el mismo asunto, la interpre-tación contemporánea es siempre importante en lo que al verdadero-significado se refiere. Si en opinión del foro y del pueblo intere-sado que vivía entonces y que fué afectado de cerca por tal legisla-ción tenía un significado determinado dentro de los varios que eran posibles, las cortes en años venideros se mostrarán reacias a adop-tar otra interpretación, aunque tal vez, al examinar detenidamente las leyes, podrían no estar inclinadas a estar de acuerdo con la in-terpretación contemporánea. ’ ’
Hicimos referencia al hecho de que un número, de cortes ha interpretado las palabras ‘£ de previo carácter casto ’ ’ como que significan virgo intacta. Ahora bien, aunque es nues-tra intención adherirnos a las decisiones de esta corte de que una mujer reformada o una prostituta podrían ser -se-ducidas bajo promesa de matrimonio, sin embargo, como en un número de estados las palabras “de previo carácter casto” *241necesariamente excluirían a las viudas y divorciadas, un es-tatuto que usa las palabras “unmarried female” sin más debe entenderse que no incluye tales viudas o divorciadas.
Si tuviésemos ante nos tan sólo un estatuto aprobado en el idioma inglés, tal vez tendríamos mayores dudas, pero en vista de lo que pudiéramos llamar la aceptación legislativa de la palabra “soltera” en la traducción de “unmarried,” no creemos que la sentencia de la corte inferior deba ser alterada y procede su confirmación.
El Juez Asociado Señor Hutcbison está conforme con la sentencia.